Title: To Benjamin Franklin from Jean-Baptiste Le Roy, [26 October 1783?]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


          
            ce Dimanche matin [October 26?, 1783]
          
          Permettez vous Mon Illustre Docteur que Je vous rappelle la promesse que vous avez bien voulu faire au Jeune M. Argant

d’une lettre pour Londres et dont J’ai eu l’honneur de vous parler avant-hier il part demain à dix heures du matin je compte le voir ce Soir et Je Serois bien Glorieux de pouvoir lui porter cette lettre que vous lui avez promise. J’ai lhonneur de vous Souhaiter bien le bon Jour. Si vous avez le tems de l’ecrire je l’enverrai chercher avant une heure.
          
            Le Roy
            M. Franklin
          
        